                 Case 3:21-cr-00182-TWR Document 98 Filed 03/22/21 PageID.317 Page 1 of 2
.-   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                    F
                                               UNITED STATES DISTRICT Co                                            MAR .2 .2 2021
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                    UNITED STATES OF AMERICA
                                          V.
                   YOANI RODRIGUEZ-FLORES (3)
                                                                            Case Number:         3:21-CR-00182-TWR

                                                                          Salil Dudani
                                                                         Defendant's Attorney
     USM Number                           96467-298
     • -
     THE DEFENDANT:
     lZl pleaded guilty to count(s)             1 of the Information

     D was found guilty on count( s)
            after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title and Section/ Natnre of Offense                                                                                   Count
     8: 1324(a)(2)(B)(iii) Bringing In Aliens Without Presentation                                                            I




         The defendant is sentenced as provided in pages 2 through                  2           of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
      D The defendant has been found not guilty on count(s)
      D Count(s)
                       -------------- is                                       dismissed on the motion of the United States.

      lZl   Assessment: $100.00 - waived


      lg]   NTA Assessment*:$ 5,000 - waived
            The Court finds the defendant indigent
            *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
      lZlNo fine                      •
                                   Forfeiture pursuant to order filed                                      , included herein.
            IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.

                                                                          March 12 2021
                                                                          Date oflmposition of Sentence

                                                                              ~~ ¼b,~c--,-
                                                                          HON. TODD W. ROBINSON
                                                                          UNITED STATES DISTRICT JUDGE
           Case 3:21-cr-00182-TWR Document 98 Filed 03/22/21 PageID.318 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                YOANI RODRJGUEZ-FLORES (3)                                                Judgment - Page 2 of 2
CASE NUMBER:              3:21-CR-00182-TWR



                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served as to count 1




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ A.M.                           on
                                                                    -------------------
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                  3:21-CR-00182-TWR
